Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE CRIMINAL DISTRICT COURT NO. 4 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 21st day of October, 2014, the
cause on appeal to revise or reverse the judgment between

ERRINGTON CHARLES HATCH, JR.,                       On Appeal from the Criminal District Court
Appellant                                           No. 4, Dallas County, Texas
                                                    Trial Court Cause No. F08-60670-K.
No. 05-13-00895-CR         V.                       Opinion delivered by Justice Stoddart.
                                                    Justices FitzGerald and Fillmore
THE STATE OF TEXAS, Appellee                        participating.

was determined; and this Court made its order in these words:

          Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

       We STRIKE Justin Lord as the “Attorney for State” and MODIFY the judgment by
adding George B. Lewis, II as the attorney for the State.

       We STRIKE “TRUE” as being appellant Errington Charles Hatch, Jr.’s “Plea to Motion
to Adjudicate” and MODIFY the judgment by adding “NOT TRUE” as Hatch’s “Plea to Motion
to Adjudicate.”

      We STRIKE “OPEN PLEA” as the “Terms of Plea Bargain” and MODIFY the
judgment by adding “NONE” as the “Terms of Plea Bargain.”

       As modified, the judgment is AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 31st day of December, 2014.




                                                           LISA MATZ, Clerk